PEE CUEIAM.
The defendant, having been convicted upon trial by jury of illegal possession of narcotics, appeals on the sole ground that there was not sufficient evidence to make a jury question.
At the time he was arrested, defendant was operating his pickup truck in which there also was a passenger. The narcotics in question were found concealed in the vehicle. The defendant’s physical condition at the time of arrest indicated that he was under the influence of narcotics and his arm revealed puncture marks and blood, indicating a recent injection. The box containing the narcotics found in the defendant’s pickup also contained syringes used for injecting drugs. There was ample evidence available for the jury to infer that the defendant had knowledge of the box containing the narcotics.
Affirmed.